
	

113 HR 4496 IH: Covering People With Pre-Existing Conditions Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4496
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Gardner introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish universal access programs to improve high risk pools and reinsurance markets to ensure
			 coverage for individuals with pre-existing conditions, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Covering People With Pre-Existing Conditions Act of 2014.
		2.Establishing universal access programs to improve high risk pools and reinsurance markets for
			 individuals with pre-existing conditions
			(a)State requirement
				(1)In generalNot later than January 1, 2015, each State shall—
					(A)subject to paragraph (3), operate—
						(i)a qualified State reinsurance program described in subsection (b); or
						(ii)qualifying State high risk pool described in subsection (c)(1); and
						(B)subject to paragraph (3), apply to the operation of such a program from State funds an amount
			 equivalent to the portion of State funds derived from State premium
			 assessments (as defined by the Secretary) that are not otherwise used on
			 State health care programs.
					(2)Relation to current qualified high risk pool program
					(A)States not operating a qualified high risk poolIn the case of a State that is not operating a current section 2745 qualified high risk pool as of
			 the date of the enactment of this Act—
						(i)the State may only meet the requirement of paragraph (1) through the operation of a qualified State
			 reinsurance program described in subsection (b); and
						(ii)the State’s operation of such a reinsurance program shall be treated, for purposes of section 2745
			 of the Public Health Service Act, as the operation of a qualified high
			 risk pool described in such section.
						(B)State operating a qualified high risk poolIn the case of a State that is operating a current section 2745 qualified high risk pool as of the
			 date of the enactment of this Act—
						(i)as of January 1, 2015, such a pool shall not be treated as a qualified high risk pool under section
			 2745 of the Public Health Service Act unless the pool is a qualifying
			 State high risk pool described in subsection (c)(1); and
						(ii)the State may use premium assessment funds described in paragraph (1)(B) to transition from
			 operation of such a pool to operation of a qualified State reinsurance
			 program described in subsection (b).
						(3)Application of fundsIf the program or pool operated under paragraph (1)(A) is in strong fiscal health, as determined in
			 accordance with standards established by the National Association of
			 Insurance Commissioners and as approved by the State Insurance
			 Commissioner involved, the requirement of paragraph (1)(B) shall be deemed
			 to be met.
				(b)Qualified state reinsurance program
				(1)In generalFor purposes of this section, a qualified State reinsurance program means a program operated by a State program that provides reinsurance for health insurance
			 coverage offered in the small group market in accordance with the model
			 for such a program established (as of the date of the enactment of this
			 Act).
				(2)Form of programA qualified State reinsurance program may provide reinsurance—
					(A)on a prospective or retrospective basis; and
					(B)on a basis that protects health insurance issuers against the annual aggregate spending of their
			 enrollees as well as purchase protection against individual catastrophic
			 costs.
					(3)Satisfaction of HIPAA requirementA qualified State reinsurance program shall be deemed, for purposes of section 2745 of the Public
			 Health Service Act, to be a qualified high risk pool under such section.
				(c)Qualifying State high risk pool
				(1)In generalA qualifying State high risk pool described in this subsection means a current section 2745
			 qualified high risk pool that meets the following requirements:
					(A)The pool must provide at least two coverage options, one of which must be a high deductible health
			 plan coupled with a health savings account.
					(B)The pool must be funded with a stable funding source.
					(C)The pool must eliminate any waiting lists so that all eligible residents who are seeking coverage
			 through the pool should be allowed to receive coverage through the pool.
					(D)The pool must allow for coverage of individuals who, but for the 24-month disability waiting period
			 under section 226(b) of the Social Security Act, would be eligible for
			 Medicare during the period of such waiting period.
					(E)The pool must limit the pool premiums to no more than 150 percent of the average premium for
			 applicable standard risk rates in that State.
					(F)The pool must conduct education and outreach initiatives so that residents and brokers understand
			 that the pool is available to eligible residents.
					(G)The pool must provide coverage for preventive services and disease management for chronic diseases.
					(2)Verification of citizenship or alien qualification
					(A)In generalNotwithstanding any other provision of law, only citizens and nationals of the United States shall
			 be eligible to participate in a qualifying State high risk pool that
			 receives funds under section 2745 of the Public Health Service Act or this
			 section.
					(B)Condition of participationAs a condition of a State receiving such funds, the Secretary shall require the State to certify,
			 to the satisfaction of the Secretary, that such State requires all
			 applicants for coverage in the qualifying State high risk pool to provide
			 satisfactory documentation of citizenship or nationality in a manner
			 consistent with section 1903(x) of the Social Security Act.
					(C)RecordsThe Secretary shall keep sufficient records such that a determination of citizenship or nationality
			 only has to be made once for any individual under this paragraph.
					(3)Relation to section 2745As of January 1, 2015, a pool shall not qualify as qualified high risk pool under section 2745 of
			 the Public Health Service Act unless the pool is a qualifying State high
			 risk pool described in paragraph (1).
				(d)WaiversIn order to accommodate new and innovative programs, the Secretary may waive such requirements of
			 this section for qualified State reinsurance programs and for qualifying
			 State high risk pools as the Secretary deems appropriate.
			(e)FundingIn addition to any other amounts appropriated, there is appropriated to carry out section 2745 of
			 the Public Health Service Act (including through a program or pool
			 described in subsection (a)(1))—
				(1)$15,000,000,000 for the period of fiscal years 2015 through 2024; and
				(2)an additional $10,000,000,000 for the period of fiscal years 2020 through 2024.
				(f)DefinitionsIn this section:
				(1)Health insurance coverage; health insurance issuerThe terms health insurance coverage and health insurance issuer have the meanings given such terms in section 2791 of the Public Health Service Act.
				(2)Current section 2745 qualified high risk poolThe term current section 2745 qualified high risk pool has the meaning given the term qualified high risk pool under section 2745(g) of the Public Health Service Act as in effect as of the date of the
			 enactment of this Act.
				(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
				(4)Standard risk rateThe term standard risk rate means a rate that—
					(A)is determined under the State high risk pool by considering the premium rates charged by other
			 health insurance issuers offering health insurance coverage to individuals
			 in the insurance market served;
					(B)is established using reasonable actuarial techniques; and
					(C)reflects anticipated claims experience and expenses for the coverage involved.
					(5)StateThe term State means any of the 50 States or the District of Columbia.
				
